


Exhibit 10.1
ACCOUNT PURCHASE AGREEMENT
THIS ACCOUNT PURCHASE AGREEMENT (such Account Purchase Agreement, together with
the Schedules, Riders and Exhibits hereto, as the same may be amended and
renewed from time to time, this “Agreement”) by and between KEY TRONIC
CORPORATION, a Washington corporation, having its chief executive office at 4424
North Sullivan Road, Spokane Valley, WA 99216 (the “Client”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“WFB”) is dated as of the Effective Date. Except as
set forth in Section 10.1 below, all capitalized terms used in this Agreement
are defined in Rider A annexed hereto.
Client has advised WFB that Client desires to offer to sell and assign to WFB
certain of Client’s Accounts that satisfy the requirements of Acceptable
Accounts hereunder. WFB may, in its sole discretion, purchase certain Acceptable
Accounts offered for sale and assignment, and all such purchases shall be on
full notification to the Customers obligated on such Accounts and, except as set
forth herein, without recourse to Client. This Agreement, including the
Schedules, Riders and Exhibits annexed hereto, memorializes the terms and
conditions under which WFB shall purchase such Acceptable Accounts from Client.
In consideration of the premises and for other good and valuable consideration,
the receipt of which is hereby acknowledged, Client and WFB hereby agree as
follows:
ARTICLE 1
PURCHASE AND PRICING TERMS


Section 1.1    Purchase and Assignment of Accounts
1.1.1    Purchase and Assignment. Client hereby agrees to assign and sell, and
does hereby assign and sell, to WFB, as absolute owner, and WFB hereby agrees to
purchase, and does hereby purchase, certain Acceptable Accounts of Client
selected by WFB for purchase hereunder, without further act or instrument.
Except as set forth herein, all purchases of Purchased Accounts shall be without
recourse to Client. Concurrently with the purchase of each Purchased Account,
Client shall deliver to WFB an assignment schedule for such Purchased Account,
together with copies of the assigned invoices (or equivalent thereof if Client
delivered such invoice to its Customer electronically) and any other information
or documentation as requested by WFB in connection with such Purchased Account.
Section 1.2    Payment of Purchase Price. As consideration for the assignment
and sale of a Purchased Account to WFB, WFB shall pay to Client the Purchase
Price for such Purchased Account on the date of purchase thereof. WFB may
withhold from the payment of any Purchase Price such Reserves as WFB has
established from time to time, in its sole discretion. WFB shall remit to Client
payment for a Purchased Account by crediting the Client Ledger Account.
Section 1.3    Assumption of Credit Risk. Upon the purchase of a Purchased
Account, WFB shall assume the Credit Risk thereon, but not the risk of
non-payment of such Purchased Account for any other reason. Notwithstanding
anything to the contrary set forth herein, WFB’s Credit Risk on a Purchased
Account shall not include any Customer’s inability to pay a Purchased Account at
its longest maturity as a result of war, acts of war, acts of God, civil strife,
currency restrictions or foreign political impediments. Client shall be liable
to WFB for all representations, warranties, covenants and indemnities made by
Client pursuant to the terms of this Agreement, all of which obligations are
limited so as not to constitute recourse to Client for the failure of any
Customer or other obligor to pay any Purchased Account solely as a result of the
Credit Risk thereon.
Section 1.4    No Commitment to Purchase; No Liability. WFB shall have no
obligation to accept any offer to sell, or otherwise to purchase, any Account
from Client and nothing in this Agreement or otherwise constitutes a commitment
on the part of WFB to make any such purchase. WFB may reject any offer from time
to time in its sole discretion, without any notice or explanation to Client as
to the basis for such determination. No such obligation or commitment shall be
implied by an act or omission of WFB or on its behalf other than the payment by
WFB to Client of the Purchase Price for any Acceptable Account in accordance
with the terms hereof and the satisfaction of the conditions to any such sale by
Client to WFB of an Acceptable Account selected for purchase by WFB under the
terms hereof. WFB shall have no liability to Client or to any other Person for
declining to accept any offer to purchase an Account or the withdrawal or
revocation of any acceptance of an offer to purchase an Account on the basis of
the failure of any of the conditions to such purchase to be satisfied in the
determination of WFB.




--------------------------------------------------------------------------------




Section 1.5    Repurchase of Accounts
1.5.1    Upon the occurrence of a Repurchase Event with respect to a Purchased
Account, WFB may, upon notice, require Client to pay to WFB the Repurchase Price
in respect of such Purchased Account.
1.5.2    The payment of the Repurchase Price or any other amounts at any time
owing by Client to WFB, shall be made, at WFB’s option, either by: (a) setoff
against any amount at any time owing by WFB to Client, (b) debit or deduction
from any deposit account of Client or the Client Ledger Account or (c) a cash
payment by Client to WFB. All such payments by Client to WFB shall be due and
payable on the next Business Day after the date of the notice by WFB to Client
and shall be made without offset, defense, or counterclaim of any kind, nature
or description to the account of WFB specified by WFB to Client for such
purpose. If WFB has exercised its option to require that Client repurchase a
Purchased Account, then upon the payment by Client to WFB of the Repurchase
Price for such Purchased Account, such Purchased Account shall be deemed to be
sold by WFB back to Client without further action or payment, and without
recourse, representation or warranty. If after receipt of any payment, WFB is
required to surrender or return such payment to any Person for any reason, then
the obligations intended to be satisfied by such payment shall be reinstated and
continue and this Agreement shall continue in full force and effect as if such
payment had not been received by WFB.
Section 1.6    No Assumption of Obligations Related to Accounts
WFB shall not have any obligation or liability to any Customer or any obligor in
respect of any Account or other customer of Client (including any obligation to
perform any of the obligations of Client under any Accounts or Related Assets).
No such obligation or liability is intended to be assumed hereunder by WFB and
any such assumption is expressly disclaimed.
Section 1.7    True Sales
Client and WFB intend that the transfers of the Purchased Accounts hereunder be
true sales by Client to WFB that are absolute and irrevocable and that provide
WFB with the full benefits of ownership of the Purchased Accounts and Related
Assets, and neither Client nor WFB intends the transactions contemplated
hereunder to be, or for any purpose to be characterized as, loans from WFB to
Client.
ARTICLE 2
ADMINISTRATION


Section 2.1    Client Ledger Account
2.1.1    WFB shall record in the Client Ledger Account all debits, credits and
other entries for all transactions between Client and WFB hereunder or under any
Other Agreement, including, without limitation, all purchases of Purchased
Accounts, payments of the Purchase Price for Purchased Accounts, collections of
Accounts, Reserves, and charges, including, without limitation, amounts due for
any Repurchase Price, discount, fees, costs and expenses.
2.1.2    Subject to Section 2.2.5 below with respect to unidentified or
duplicate payments:
(a)    WFB shall, on the Settlement Date for a Purchased Account, credit to the
Client Ledger Account all Proceeds of such Purchased Account, less the Purchase
Price of such Purchased Account, received by WFB in immediately available funds
in the WFB Payment Account. Provided no Termination Event exists and subject to
WFB’s right to withhold Reserves, WFB shall release to Client any credit balance
in the Client Ledger Account resulting from Proceeds credited to the Client
Ledger Account under this Section 2.1.2(a).
(b)    WFB shall, on the Settlement Date for an Account that is not a Purchased
Account, credit to the Client Ledger Account all Proceeds of such Account
received by WFB in immediately available funds in the WFB Payment Account. WFB
shall forward to Client, on a daily basis, all such Proceeds credited to the
Client Ledger Account under this Section 2.1.2(b).
(c)    Upon termination of this Agreement and payment and satisfaction in full
in cash of all amounts due under this Agreement, any credit balance in the
Client Ledger Account shall be released to the Client.




--------------------------------------------------------------------------------




2.1.3    WFB shall make available to Client an internet accessible website which
will permit Client to view all debits, credits and other entries made by WFB to
the Client Ledger Account during specific periods.
2.1.4    Client agrees to log on to the internet accessible website provided by
WFB no less frequently than monthly, and Client shall review all transactions
posted to the Client Ledger Account through the last day of each month. All
postings to the Client Ledger Account for each month shall be subject to
subsequent adjustment by WFB but shall, absent manifest error, be conclusively
presumed to be correct and accurate and constitute an account stated between
Client and WFB unless, within 60 days after the last day of any month, Client
shall deliver to WFB written objection to the postings for such month describing
the error or errors contained in any such postings.
2.1.5    Client hereby unconditionally promises to pay to WFB all amounts due to
WFB, as and when due, without deduction or setoff, regardless of any defense or
counterclaim, in accordance with this Agreement. Client hereby irrevocably
authorizes WFB, from time to time and without prior notice to Client, to charge
all amounts, including, without limitation, the amount of any Repurchase Price,
all discount, costs, fees, expenses and other charges payable by Client
hereunder or under any of the Other Agreements, to the Client Ledger Account
maintained by WFB.
Section 2.2    Payments and Remittances
2.2.1    All checks, remittances, other items of payment and other Proceeds of
Purchased Assets shall be property of WFB. Client and Servicer shall cause to be
deposited into such blocked accounts or lockboxes and related blocked accounts
as WFB may specify (collectively, the “Collection Accounts”), in each instance
established and maintained by Client at WFB at Client’s expense, all Proceeds of
Purchased Accounts and all Proceeds of other Accounts due from a Purchased
Customer. Client shall deliver to WFB, in form and substance acceptable to WFB,
a deposit account control agreement with respect to each Collection Account duly
executed by Client (collectively, the “Deposit Account Control Agreements”). WFB
is irrevocably authorized, at any time, to give instructions pursuant to such
Deposit Account Control Agreements directing the disposition of funds in the
Collection Accounts to the WFB Payment Account. Without limiting the foregoing,
until such time as WFB shall elect, in its discretion, to give such
instructions, Client shall remit to WFB at the WFB Payment Account, on a daily
basis, all funds on deposit in or deposited into the Collection Accounts from
Purchased Customers or constituting Proceeds of Accounts of Purchased Customers.
Without limiting Section 2.2.5 below, amounts received by WFB in the WFB Payment
Account from the Collection Accounts pursuant to such Deposit Account Control
Agreements shall be credited by WFB to the Client Ledger Account on the
Settlement Date and any credit balance in the Client Ledger Account, including
as a result of the receipt by WFB of funds from the Collection Accounts pursuant
to the Deposit Account Control Agreements, shall be remitted to or for the
benefit of Client pursuant to Section 2.1.2 of this Agreement.
2.2.2    If Client receives any checks, remittances, other items of payment or
other Proceeds of Purchased Assets or Accounts with respect to which the
Customer is a Purchased Customer, Client shall deposit the same into the
Collection Account within two (2) Business Days of such receipt thereof.
2.2.3    If WFB is required to repay, refund or otherwise disgorge any payment
received by WFB for an Account, Client hereby indemnifies, saves and holds WFB
harmless with respect to such payment and the amount of the repayment by WFB
shall be part of the Indemnified Amounts, notwithstanding any termination of
this Agreement, and such amount may be charged by WFB to the Client Ledger
Account.
2.2.4    In the event Client at any time receives a payment from WFB with
respect to any Account to which Client has no rights, repayment of such payment
shall be part of the obligations of Client to WFB, whether or not this Agreement
has been terminated, and any such amounts shall be paid to WFB and shall be
included in the Indemnified Amounts.
2.2.5    If WFB receives a duplicate payment with respect to an Account or other
payment which is not identified as applicable to an outstanding Account, WFB
will account for such payment as an open item and, in WFB’s discretion, WFB may
return any duplicate or unidentified payment to the Customer or apply such
unidentified payment pursuant to the terms hereof upon proper identification and
documentation acceptable to WFB.
Section 2.3    Settlement Date. WFB will credit the Client Ledger Account in the
amount of the Proceeds of any Account, less the Purchase Price (if any) of such
Account, on the Settlement Date for such Account.




--------------------------------------------------------------------------------




ARTICLE 3
FEES AND EXPENSES


Section 3.1    Fees. Client agrees to timely pay all fees set forth on Schedule
1 annexed hereto, all of which fees shall be fully earned and payable when due,
may be charged by WFB to the Client Ledger Account and shall not be subject to
refund, rebate or proration for any reason whatsoever. In addition, in the event
Client shall fail to pay, when due hereunder, any amount owed by Client to WFB
hereunder, including the amount of any Repurchase Price, Client agrees to pay to
WFB, on demand, interest on all such amounts not paid when due at a rate per
annum equal to the lesser of (a) the then applicable WFB Discount Rate plus four
percent (4%) percent and (b) the applicable lawful maximum rate, if any, in
effect from time to time.
Section 3.2    Reimbursement of Costs, Fees and Expenses Incurred by WFB. Client
shall pay to WFB all costs, fees and expenses, including attorneys’ and other
professional’s costs, fees and expenses, incurred by WFB in connection with: (a)
the preparation, execution, delivery, administration and enforcement of this
Agreement and all Other Agreements; (b) any waiver, amendment, supplement,
consent or modification hereof or with respect to any of the Other Agreements;
and (c) the filing or perfecting of any purchase interest in any Purchased
Accounts and Related Assets. Client shall also reimburse WFB for all costs, fees
and expenses incurred by WFB, including attorneys’ costs, fees and expenses, in
connection with: (i) obtaining or enforcing payment or performance of any
obligation of Client hereunder or under the Other Agreements; (ii) the
prosecution or defense of any action or proceeding concerning any matter arising
out of or connected with this Agreement, any Other Agreement or any of the
Purchased Accounts and Related Assets; (iii) any action or effort to inspect,
examine, verify, protect, collect, sell, liquidate or otherwise dispose of any
Purchased Accounts and Related Assets, including all fees related to any field
examination conducted by WFB; and (iv) the employment of services of one or more
individuals to perform financial audits, business valuations or quality of
earnings analyses of Client, or to appraise or re-appraise the Acceptable
Accounts and Related Assets or any portion thereof. In addition to the
foregoing, Client shall pay to WFB WFB’s standard and customary fees relating to
bank services, wire transfers, special or additional reports, remittance
expenses (including, without limitation, incoming wire charges, currency
conversion fees and stop payment fees), and other services at such rates as
shall be charged by WFB to its Clients from time to time; provided, that, so
long as no Termination Event exists, the aggregate fees and expenses (including
Field Examination Fees) for which Client shall be obligated to reimburse or pay
WFB in connection with field examinations shall not exceed $10,000 annually for
all such field examinations. Subject to the foregoing, all such costs, fees and
expenses, together with all filing, recording and search fees and taxes payable
by Client to WFB, shall be payable on demand and may be charged by WFB to the
Client Ledger Account.
ARTICLE 4
SAVINGS CLAUSE


Notwithstanding the intention of the parties expressed in Section 1.7 hereof, if
the conveyance and transfer by Client to WFB of the Purchased Accounts and the
Related Assets hereunder shall be characterized as a secured loan and not a
sale, this Agreement shall constitute a security agreement under the UCC and
other applicable law. For this purpose, Client hereby grants WFB a duly
perfected, first priority security interest in all of Client’s rights in, to and
under the Purchased Assets to secure the timely payment and performance by
Client of all obligations owing to WFB. In the event this Agreement shall be
characterized as a security agreement, WFB shall have, in addition to the rights
and remedies which it may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other applicable law,
which rights and remedies shall be cumulative and may be exercised
alternatively, successively or concurrently on any one or more occasions.
ARTICLE 5
CLIENT REPRESENTATIONS AND WARRANTIES


Client hereby makes all of the representations and warranties set forth on Rider
B annexed hereto.






--------------------------------------------------------------------------------




ARTICLE 6
AFFIRMATIVE COVENANTS


Client hereby agrees as follows:
Section 6.1    Recordkeeping, Rights of Inspection, Audit, Etc.
(a)    Client shall maintain a standard system of accounting in accordance with
GAAP, and proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to Client’s
properties, business and activities, including without limitation, immediately
upon the sale of each Purchased Account to WFB.
(b)    Client shall permit authorized representatives of WFB from time to time
to perform field examinations, to visit and inspect the properties of Client, to
review, audit, check and inspect the Accounts and Purchased Assets to review,
audit, check and inspect Client’s books or records and to make abstracts and
photocopies thereof, and to discuss the affairs, finances and accounts of
Client, with the officers, directors, employees and other representatives of
Client and its accountants; provided, that, as long as no Termination Event
exists, WFB shall not perform more than 1 field examination per contract year of
the Term.
(c)    At any time prior to Client’s payment and satisfaction in full in cash or
other immediately available funds of all amounts due under this Agreement and
termination of this Agreement, Client hereby irrevocably authorizes and directs
all accountants and auditors employed by Client to execute and deliver to WFB
copies of any and all of the financial statements, trial balances, management
letters, or other accounting records of any nature of Client in the accountant’s
or auditor’s possession, and to disclose to WFB any information they may have
concerning the financial status and business operations of Client.
(d)    Client will mark its books and records (whether electronic or otherwise)
which relate to the Purchased Accounts and the Related Assets with a legend,
acceptable to WFB, evidencing that the Purchased Accounts and Related Assets
have been sold by Client to WFB. In the event that any such electronic records
are printed and distributed or shown to any Person other than Client or WFB,
such legend shall be included with such printed records.
Section 6.2    Notice of Assignment. Client agrees that WFB may, and Client
irrevocably authorizes WFB to, at any time, notify Customers of the assignment
to WFB of the Purchased Accounts, including pursuant to a Notice of Assignment
of Accounts. Without limiting the foregoing, Client shall, upon WFB’s request at
any time a Termination Event exists, make a notation of such assignment on each
original invoice (or the electronic equivalent of an invoice) or other such
documentation accepted by WFB for each Purchased Account. Such notation shall be
in form and substance acceptable to WFB. Client shall promptly advise WFB if,
for any reason, Client is unable to place the notation required pursuant to this
Section 6.2 on any invoice and WFB, in its sole discretion, will consider
waiving such requirement
Section 6.3    Financial Information. Client shall cause to be prepared and
shall timely deliver to WFB, in each case certified by Client’s President, Chief
Financial Officer or other authorized officer at Client acceptable to WFB, and
in form and content satisfactory to WFB, all financial statements and other
financial information set forth on Schedule 2 annexed hereto.
Section 6.4    Insurance. At Client’s expense, Client shall maintain insurance
in amounts, for coverage and by carriers acceptable as is customary for similar
businesses in similar industries. Without limiting the foregoing, Client shall
maintain insurance of such types and in such amounts as may be required by any
contract between Client and any Customer.
Section 6.5    Notification of Events of Default and Material Disputes. Client
shall promptly notify WFB upon obtaining knowledge of the occurrence of:
(a)    Any event or circumstance set forth in Section 8.1 hereof;
(b)    any material dispute (including, without limitation, any Commercial
Dispute) between a Purchased Customer and Client or WFB or the return by or
repossession of any Goods or services from any Purchased Customer that would
affect Purchased Accounts;




--------------------------------------------------------------------------------




(c)    the assertion, filing, recording or perfection by any means of any Lien
against any of the Purchased Assets, other than in favor of WFB;
(d)    the commencement of any legal proceeding or service of any legal document
affecting any Guarantor or the Purchased Assets; and
(e)    An Insolvency Event with respect to any Purchased Customer.
Section 6.6    Maintenance of Assets. Client shall maintain its assets and
properties in good working order, saving and excepting ordinary wear and tear,
and will not permit anything to be done to its assets and properties that may
materially impair the value thereof.
Section 6.7    Taxes. Client shall pay and discharge all federal, state and
local taxes when due.
Section 6.8    USA PATRIOT Act, Etc. Client will (a) ensure, and cause each
subsidiary to ensure, that no equity owner shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control, the Department of the Treasury or
included in any Executive Orders of the President of the United States, (b) not
use or permit the use of the proceeds of any Purchased Account purchased
hereunder or any other financial accommodation from WFB to violate any of the
foreign asset control regulations of the Office of Foreign Assets Control or
other applicable law, rule or regulation, (c) comply, and cause each subsidiary
to comply, with all applicable Bank Secrecy Act laws and regulations, as amended
from time to time, and (d) otherwise comply with the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) as required by federal law
and WFB’s policies and practices.
Section 6.9    Communications with Customers. Client irrevocably authorizes WFB
(in WFB’s name or in the name of a nominee of WFB) to communicate with any
Customer obligated on a Purchased Account to disclose WFB’s ownership interest
in such Purchased Account, to verify the balance of such Purchased Account, to
confirm Client’s sale of goods or rendition of services to such Customer, to
settle Commercial Disputes, and for all such other purposes arising in
connection with WFB’s purchase of the Purchased Account. Prior to the occurrence
of a Termination Event, WFB agrees to use its best efforts to promptly notify
Client when such communications take place with any Customer (it being
understood that, upon the occurrence of a Termination Event, WFB shall have no
obligation to notify Client of any communications with Customers).
Section 6.10    Further Action Evidencing Purchases
6.10.1    Client will take all necessary action to establish and maintain in
favor of WFB a valid and perfected first priority ownership interest in all
Purchased Assets, free and clear of any security interest, Lien, pledge, claim
or other encumbrance (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC of
all appropriate jurisdictions (or any comparable law) and from time to time, at
its expense, Client will promptly execute and deliver all further instruments
and documents, and take all further action that WFB may reasonably request in
order to perfect, protect or more fully evidence WFB’s ownership of the
Purchased Assets, or to enable WFB to exercise or enforce any of its rights
under any Other Agreement.
6.10.2    Client irrevocably and unconditionally authorizes WFB (or its agent)
to file at any time and from time to time such financing statements with respect
to the Purchased Assets naming Client as seller/debtor and WFB as buyer/secured
party, as WFB may require, together with any amendment and continuations with
respect thereto, which authorization shall apply to all financing statements
filed on, prior to or after the date hereof. Client hereby ratifies and approves
all financing statements naming Client as seller/debtor and WFB as buyer/secured
party, with respect to the Purchased Assets (and any amendments with respect to
such financing statements) filed by or on behalf of WFB prior to the date
hereof. In no event shall Client at any time file, or permit or cause to be
filed, any correction statement or termination statement with respect to any
financing statement (or amendment or continuation with respect thereto) naming
Client as seller/debtor and WFB as buyer/secured party




--------------------------------------------------------------------------------




ARTICLE 7
NEGATIVE COVENANTS
Client agrees as follows:
Section 7.1    Negative Covenants. Client shall not:
7.1.1    Without giving WFB at least thirty (30) days prior written notice:
(a)    change Client’s legal name or conduct business under any new fictitious,
assumed or “d/b/a” name that is not specifically listed in the Ancillary
Agreements Supplement, dated of event date herewith, by Client in favor of WFB;
(b)    change Client’s organizational identification number (or acquire an
organizational number if Client does not have one as of the Effective Date);
(c)    change Client’s type of organization;
(d)    change Client’s jurisdiction of organization;
(e)    change Client’s chief executive office, mailing address or any location
of its books and records;
(f)    change Client’s Accountants; or
(g)    change Client’s chief executive officer, chief financial officer or chief
operating officer, or any officer of similar title and authority.
7.1.2    At any time:
(a)    interfere with any of WFB’s rights under this Agreement or the Other
Agreements;
(b)    be a party to a merger or consolidation or acquire all or substantially
all of the assets of any Person unless Client shall be the surviving entity of
such merger or consolidation;
(c)    grant or permit to exist any Lien or otherwise transfer any other
interest in any of the Purchased Assets to any Person other than WFB, without
WFB’s prior written consent; or
(d)    permit the aggregate Purchase Price for all outstanding Purchased
Accounts to exceed the Maximum Facility Amount.
ARTICLE 8
TERM


Section 8.1    Termination and Autorenewal. This Agreement shall remain in full
force and effect until terminated as follows:
8.1.1    Client may terminate this Agreement upon at least ninety (90) days’
written notice prior to, and effective as of, the last day of the then
applicable Term. If not so terminated pursuant to this Section 8.1.1 or
otherwise in accordance with the terms hereof, this Agreement shall
automatically renew for successive Renewal Terms;
8.1.2    WFB may terminate this Agreement at any time if
(a)    WFB provides Client with sixty (60) days’ prior written notice;
(b)    Client fails to pay any obligations to WFB when due (including any
Repurchase Price);
(c)    Client fails to perform any of the covenants contained in this Agreement
or in any Other Agreement;




--------------------------------------------------------------------------------




(d)     any representation, warranty or statement of fact made by Client to WFB
in any Other Agreement or otherwise in connection with the transactions
contemplated hereunder shall when made or deemed made be false or misleading in
any material respect;
(e)    a Servicer Default shall occur;
(f)    a default or event of default occurs under the Bank Documents which
default or event of default continues beyond any cure or grace period applicable
thereto;
(g)    Client dissolves or suspends or discontinues doing business or shall be
subject to an Insolvency Event; or
Section 8.2    Effect of Termination. Upon termination, all amounts then owing
from Client shall be immediately due and payable, and WFB may exercise any
rights and remedies available to WFB at law or equity; provided, that, upon the
occurrence of a case or proceeding against Client under the U.S. Bankruptcy Code
or any similar statute: (a) this Agreement shall automatically and without
notice or action terminate, and (b) WFB shall have no obligation to pay the
Purchase Price for any Accounts that may have been subject to rejection by WFB
or otherwise not accepted for purchase by WFB prior to the commencement of such
case or proceeding. Termination of this Agreement shall not affect any rights
created or obligations incurred under this Agreement prior to such termination.
Any amounts due to WFB hereunder shall become immediately due and payable in
full in cash or other immediately available funds without further notice or
demand. Upon any termination of this Agreement, including at the end of the Term
if not renewed, Client shall repurchase any and all Purchased Assets, whether or
not then subject to a Commercial Dispute, as may be requested by WFB, and WFB
may charge the Repurchase Price therefor to the Client Ledger Account, together
with all amounts due under this Agreement, including all Indemnified Amounts.
ARTICLE 9
INDEMNITIES
Section 9.1    Indemnification. Client hereby indemnifies and holds each
Indemnified Person harmless from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities and expenses of every kind and
nature (including attorneys’ costs, fees and expenses) which may be instituted
or asserted against or incurred by any such Indemnified Person with respect to
the execution, delivery, enforcement, performance or administration of, or in
any other way arising out of or relating to, this Agreement or any Other
Agreement, and any actions or inactions with respect to any of the foregoing
(all of the foregoing being collectively called “Indemnified Amounts”), except
to the extent that any such indemnified liability is determined pursuant to a
final, non-appealable order issued by a court of competent jurisdiction to have
resulted solely from such Indemnified Person’s gross negligence or willful
misconduct. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON. No Indemnified Person shall be
responsible or liable to Client or to any other party for indirect, punitive,
special, exemplary or consequential damages which may be alleged as a result of
the purchase of any Purchased Account or other financial accommodation having
been extended, denied, delayed, conditioned, suspended or terminated under this
Agreement or any Other Agreement or as a result of any other event or
transaction contemplated hereunder or thereunder. Notwithstanding the intention
of the parties expressed in Section 1.7 of this Agreement, WFB shall not have
any obligation or liability to Client if the conveyance and transfer by Client
to WFB of the Purchased Assets hereunder shall be characterized as a secured
loan and not a sale.
Section 9.2    Taxes
(a)    If any tax or fee by any Governmental Authority (other than income and
franchise taxes owing by WFB, including any Washington state B&O taxes) is or
may be imposed on or as a result of any transaction between Client and WFB, or
with respect to sales or the Goods or services affected by such sales, which WFB
is or may be required to withhold or pay, Client acknowledges sole
responsibility for such fee or tax and agrees to indemnify and hold WFB harmless
in respect of such taxes. Client will pay to WFB, upon WFB’s demand, the amount
of any such taxes, which shall be charged to the Client Ledger Account by WFB.
(b)    Client agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any Other Agreement.




--------------------------------------------------------------------------------




Section 9.3    No Liability.    WFB shall not be liable to Client or any other
Person or in any manner for declining, withholding or terminating the
designation of any Account as an Acceptable Account. If WFB declines, withholds
or terminates the designation of an Account as an Acceptable Account and
provides Client with any information regarding the Customer obligated on such
Account, Client agrees to hold such information as confidential, and Client
agrees not to disclose such information to the Customer or any other Person.
ARTICLE 10
APPOINTMENT OF SERVICER


Section 10.1    Appointment of Servicer. The servicing, administering and
collection of the Purchased Accounts shall be conducted by such Person
(“Servicer” as hereinafter further defined) so designated from time to time in
accordance with this Section 10. Until WFB gives notice to Client of the
designation of a new Servicer following the occurrence of a Servicer Default or
a Termination Event, Client is hereby designated as, and hereby agrees to
perform the duties and obligations of, Servicer pursuant to the terms hereof.
Servicer may not delegate any of its rights, duties or obligations hereunder, or
designate a substitute Servicer, without the prior written consent of WFB. WFB
may, but only after the occurrence of a Servicer Default or Termination Event,
designate as Servicer any Person (including WFB) to succeed Client or any
successor Servicer, on the condition that any such Person so designated shall
agree to perform the duties and obligations pursuant to the terms hereof. If
replaced, Client agrees it will terminate its collection activities in a manner
requested by WFB to facilitate the transition to a replacement Servicer. Client
shall cooperate with and assist any replacement Servicer in assuming the
obligation to service the Purchased Accounts, including all reasonable efforts
to provide the replacement Servicer with access to all software programs
necessary or desirable to collect such Purchased Accounts and the Related
Assets. After the appointment of a replacement Servicer, at its own expense,
Client irrevocably agrees to act (if requested to do so) as the data-processing
agent for any replacement Servicer in substantially the same manner as Client
conducted such data-processing functions while it acted as the Servicer.
Section 10.2    Duties of Servicer.
10.2.1    Servicer shall take or cause to be taken all such action as may be
necessary or advisable to collect each Account in accordance with this
Agreement, the Credit and Collection Policy and all applicable laws, rules and
regulations, and with due care and diligence.
10.2.2    WFB hereby appoints as its agent Servicer, from time to time
designated pursuant to Section 10.1 hereof, to enforce its rights and interests
in and under the Purchased Accounts. To the extent permitted by applicable law,
WFB hereby grants to Servicer a power of attorney to take in WFB’s name and on
behalf of the Client any and all steps necessary or desirable, in the reasonable
determination of Servicer, to collect all amounts with respect to the Purchased
Accounts. Notwithstanding the foregoing, the Servicer shall not, without the
prior written consent of WFB, (i) make WFB a party to any litigation or (ii)
extend, amend or otherwise modify or waive any term or condition of any
Purchased Accounts unless any such extension, amendment, modification or waiver
(a) is made or granted when no Termination Event or Servicer Default has
occurred and is continuing; (b) would not reasonably be expected to have a
material adverse effect on the collectability or enforceability of any such
Purchased Account and (c) is otherwise permitted in accordance with the terms of
the Credit and Collection Policy.
10.2.3    Servicer shall cause all Purchased Customers to remit all amounts due
in respect of all Accounts of such Purchased Customers, including all Purchased
Accounts, to the Collection Account. On or prior to the Effective Date, Servicer
shall have given written directions of the same to all of the Purchased
Customers. If any Client or any replacement Servicer shall receive any Proceeds
of Purchased Accounts, it shall hold such amounts in trust for WFB, segregate
such Proceeds from other funds of such Client and Servicer and, within two (2)
Business Days of receipt, remit such Proceeds to the Collection Account.
Section 10.3    Enforcement Rights.
10.3.1    At any time a Termination Event or Servicer Default exists, WFB may
direct any Customers to make all payments on the Purchased Assets directly to
WFB or its designee, including pursuant to a Notice of Assignment of Accounts.




--------------------------------------------------------------------------------




10.3.2    Client hereby irrevocably appoints WFB as its attorney-in-fact coupled
with an interest, with full power of substitution and with full authority in the
place of Client, to take any and all steps deemed desirable by WFB, in the name
and on behalf of Client to collect any amounts due under any Purchased Assets,
including endorsing the name of Client on checks and other instruments
representing Proceeds thereof and enforcing such Purchased Assets. WFB’s powers
under this Section 10.3.2 shall not subject WFB to any liability if any action
taken by it proves to be inadequate or invalid, nor shall such powers confer any
obligation whatsoever upon WFB.
10.3.3    WFB shall have no obligation to take or consent to any action to
realize upon any Account or Related Asset or to enforce any rights or remedies
related thereto.
Section 10.4    Actions by Client. Client shall defend and indemnify WFB against
all costs, expenses, claims and liabilities for any action taken by or at the
direction of Client related to the servicing of any Account or any Related
Assets, provided that such indemnity shall not apply to actions taken by the
Client at the express direction of WFB.
Section 10.5    Servicer Default. The occurrence of any one or more of the
following events shall constitute a Servicer default (each, a “Servicer
Default”):
10.5.1    Servicer or, to the extent that Client or an affiliate of any Client
is then acting as Servicer, such Client or such affiliate of any Client, shall
fail to make any payment or deposit required to be made by it hereunder when due
in accordance with Section 10.2.3 hereof; or
10.5.2    Servicer or, to the extent that Client or an affiliate of Client is
then acting as Servicer, Client or such affiliate of Client, fails to perform
any of the covenants contained in Section 10.2 hereof and such failure is not
cured within five (5) days of the earlier of written notice from WFB or the date
on which an officer Servicer has notice or knowledge (defined, for this purpose
as actual knowledge of such officer and the knowledge that such officer would
have reasonably obtained in the performance of each such Person’s duties as an
officer of Servicer) of such failure; provided, that, such five (5) day period
shall not apply to (a) any such failure not capable of being cured at all or
within such five (5) day period, (b) any such failure of Servicer or Client to
comply with the last sentence of Section 10.2.3; or (c) any intentional breach
by Servicer, or any intentional failure by Servicer to perform, the covenants
contained in Section 10.2 hereof.
10.5.3    any representation, warranty, certification or statement made by
Servicer in this Agreement, any Other Agreement or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made;
10.5.4    the commencement or consent to the commencement of a case or
proceeding by Client or Guarantor under the U.S. Bankruptcy Code or any similar
statute, or (b) the commencement of a case or proceeding by any Person against
Client or Guarantor under the U.S. Bankruptcy Code or any similar statute that
is not dismissed within or is at any time not subject to stay after sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or
10.5.5    Client or Servicer shall amend or otherwise modify the Credit and
Collection Policy in any material manner, or in any manner having a material
adverse effect upon WFB’s interest in or the collectability of the Purchased
Accounts, without WFB’s prior written consent.
ARTICLE 11
MISCELLANEOUS PROVISIONS


Section 11.1    UCC Terms. When used herein, unless otherwise indicated herein,
the terms “Account”, “Chattel Paper”, “Commercial Tort Claim”, “Deposit
Account”, “Document”, “Electronic Chattel Paper”, “Equipment”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Proceeds”, “Record” and “Supporting Obligation” shall
have their respective meanings set forth in the UCC.
Section 11.2    Purpose. The purpose of this Agreement is commercial in nature
and not for household, family and/or personal use.




--------------------------------------------------------------------------------




Section 11.3    Power of Attorney. In order to carry out this Agreement, Client
irrevocably appoints WFB, or any Person designated by WFB, as its special
attorney in fact, or agent, with power to:
(a)    receive, open, read and thereafter forward to Client (if appropriate) all
mail addressed to Client (including any trade name of Client) sent to WFB’s
address. Any payments received shall be processed in accordance with this
Agreement;
(b)    endorse the name of Client or Client’s trade name on any checks or other
items of payment that may come into the possession of WFB with respect to any
Account and on any other documents relating to any of the Purchased Accounts or
the Related Assets;
(c)    in Client’s name, or otherwise, demand, sue for, settle, collect and give
releases for any and all moneys due or to become due on any Purchased Account;
(d)    initiate electronic debit or credit entries through any ACH system to the
Client Ledger Account or any other deposit account maintained by Client;
(e)    access, interface and execute transactions in connection with Purchased
Accounts in the name of Client or Client’s trade name through any on-line or
web-based exchange used or otherwise available to Client;
(f)    upon the occurrence of a Termination Event, sign the name of Client on
any notices to Customers of the assignment to WFB of the Purchased Accounts,
including on any Notice of Assignment of Accounts, to the extent such notices
are permitted hereunder; and
(g)    do any and all things necessary and proper to carry out this Agreement.
This power, being coupled with an interest, is irrevocable while this Agreement
remains in effect or any of the obligations under this Agreement or the Other
Agreements remain outstanding. WFB, as attorney-in-fact, shall not be liable for
any errors of judgment or mistake of fact.
Section 11.4    Successors and Assigns. This Agreement binds and is for the
benefit of the heirs, executors, administrators, successors and assigns of the
parties hereto, except that Client shall not have the right to assign its rights
hereunder or any interest herein without WFB’s prior written consent.
Section 11.5    Cumulative Rights. The rights, powers and remedies provided in
this Agreement and in the Other Agreements are cumulative, may be exercised
concurrently, or separately, may be exercised from time to time and in such
order as WFB shall determine, subject to the provisions of this Agreement, and
are in addition to, and not exclusive of, the rights, powers, and remedies
provided by existing or future applicable laws. WFB’s failure or delay to
exercise or enforce, in whole or in part, any right, power or remedy under this
Agreement or any Other Agreement, shall not constitute a waiver thereof, nor
preclude any other or further exercise thereof.
Section 11.6    Waiver. WFB shall not waive any of its rights and remedies
unless the waiver thereof is in writing and signed by WFB. A waiver by WFB of a
right or remedy under this Agreement on one occasion shall not constitute a
waiver of the right or remedy on any subsequent occasion.
Section 11.7    Amendment. Except as otherwise provided herein, this Agreement
may not be supplemented, changed, waived, discharged, terminated, modified or
amended, except by written instrument executed by WFB and Client.
Section 11.8    Choice of Law. This Agreement shall be governed by and construed
in accordance with the laws of the Applicable State, without giving effect to
the principles of conflicts of laws.
Section 11.9    Severability of Provisions. In the event any provision of this
Agreement (or any part of any provision) is held by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
(or remaining part of the affected provision) of this Agreement, but this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision (or part thereof) had not been contained in this Agreement, but only
to the extent it is invalid, illegal or unenforceable.




--------------------------------------------------------------------------------




Section 11.10    Survival. All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has been terminated
in accordance with its terms and all amounts payable under this Agreement and
the Other Agreements (including, without limitation all Indemnified Amounts)
have been indefeasibly paid and satisfied in full in cash or other immediately
available funds. The obligation of Client in Article 9 to indemnify WFB shall
survive until the statute of limitations with respect to any such claim or cause
of action described in Article 9 shall have expired.
Section 11.11    Entire Agreement. This Agreement, together with the Other
Agreements, is intended by WFB and Client to be a complete, exclusive and final
expression of the agreements contained herein. Neither WFB nor Client shall
hereafter have any rights under any prior agreements pertaining to the matters
addressed by this Agreement or the Other Agreements but shall look solely to
this Agreement and the Other Agreements for definition and determination of all
of their respective rights, liabilities and responsibilities under this
Agreement and the Other Agreements. THIS AGREEMENT AND THE OTHER AGREEMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Section 11.12    Data Transmission. WFB assumes no responsibility for privacy or
security risks as a result of the method of data transmission selected by
Client. WFB only assumes responsibility for data transmitted from Client once
the data is received within Wells Fargo Bank, National Association’s internal
network. WFB assumes no responsibility for privacy or security for data
transmitted from WFB to Client once the data is dispensed from Wells Fargo Bank,
National Association’s internal network.
Section 11.13    Information. Without limiting WFB’s right to share information
regarding Client and its affiliates with WFB’s agents, accountants, lawyers and
other advisors, Client agrees that Wells Fargo & Co., and all direct and
indirect subsidiaries of Wells Fargo & Co., may, among themselves, discuss or
otherwise utilize any and all information they may have in their possession
regarding any Guarantor, and Client, for itself and each Guarantor, waives any
right of confidentiality Client or any such Guarantor may have with respect to
such exchange of such information.
Section 11.14    Notice. Unless otherwise specified herein, all notices pursuant
to this Agreement shall be in writing and sent either (a) by hand, (b) by
certified mail, return receipt requested, or (c) by recognized overnight courier
service, to the other party at the address set forth herein, or to such other
addresses as a party may from time to time furnish to the other party by notice.
Any notice hereunder shall be deemed to have been given on (i) the day of hand
delivery, (ii) the fifth Business Day after the day it is deposited in the U.S.
Mail, if sent as aforesaid, or (iii) the day after it is delivered to a
recognized overnight courier service with instructions for next day delivery.
Section 11.15    Counterparts. This Agreement may be executed in any number of
duplicate originals or counterparts, each of which shall be deemed to be an
original and all taken together shall constitute but one and the same
instrument. Client agrees that a facsimile or electronic transmission of any
signature of Client shall be effective as an original signature thereof. WFB
agrees that a facsimile or electronic transmission of this Agreement executed by
WFB shall be effective as an original signature thereof.
Section 11.16    Headings. The headings set forth herein are for convenience
only and shall not be deemed to define, limit or describe the scope or intent of
this Agreement.
Section 11.17    Retention of Records. WFB shall have no obligation to maintain
electronic records or retain any documents, schedules, invoices, agings or other
records delivered to WFB by Client in connection with this Agreement or any
other document or agreement described in or related to this Agreement beyond the
time periods set forth for retention of records in WFB’s internal policies.
Section 11.18    Arbitration.
(a)    ARBITRATION. THE PARTIES HERETO AGREE, UPON DEMAND BY ANY PARTY, WHETHER
MADE BEFORE THE INSTITUTION OF A JUDICIAL PROCEEDING OR NOT MORE THAN 60 DAYS
AFTER SERVICE OF A COMPLAINT, THIRD PARTY COMPLAINT, CROSS-CLAIM, COUNTERCLAIM
OR ANY ANSWER THERETO OR ANY AMENDMENT TO ANY OF THE ABOVE TO SUBMIT TO BINDING
ARBITRATION ALL CLAIMS, DISPUTES AND CONTROVERSIES BETWEEN OR AMONG THEM (AND
THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS, AND OTHER AGENTS),
WHETHER IN TORT, CONTRACT OR OTHERWISE ARISING OUT OF OR RELATING TO IN ANY WAY
(I) ANY CREDIT SUBJECT HERETO, OR ANY OF THE OTHER AGREEMENTS, AND THEIR
NEGOTIATION, EXECUTION, COLLATERALIZATION, ADMINISTRATION, REPAYMENT,
MODIFICATION, EXTENSION, SUBSTITUTION, FORMATION,




--------------------------------------------------------------------------------




INDUCEMENT, ENFORCEMENT, DEFAULT OR TERMINATION; OR (II) REQUESTS FOR ADDITIONAL
CREDIT; PROVIDED HOWEVER THAT THE PARTIES AGREE THAT, NOTWITHSTANDING THE
FOREGOING, EACH PARTY RETAINS THE RIGHT TO PURSUE IN SMALL CLAIMS COURT ANY
DISPUTE WITHIN THAT COURT’S JURISDICTION. IN THE EVENT OF A COURT ORDERED
ARBITRATION, THE PARTY REQUESTING ARBITRATION SHALL BE RESPONSIBLE FOR TIMELY
FILING THE DEMAND FOR ARBITRATION AND PAYING THE APPROPRIATE FILING FEE WITHIN
THE 30 DAYS OF THE ABATEMENT ORDER OR THE TIME SPECIFIED BY THE COURT. FAILURE
TO TIMELY FILE THE DEMAND FOR ARBITRATION AS ORDERED BY THE COURT WILL RESULT IN
THAT PARTY’S RIGHT TO DEMAND ARBITRATION BEING AUTOMATICALLY TERMINATED.
(b)    GOVERNING RULES. ANY ARBITRATION PROCEEDING WILL (I) PROCEED IN A
LOCATION IN THE APPLICABLE STATE (AS DEFINED HEREIN) SELECTED BY THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”); (II) BE GOVERNED BY THE FEDERAL ARBITRATION ACT
(TITLE 9 OF THE UNITED STATES CODE), NOTWITHSTANDING ANY CONFLICTING CHOICE OF
LAW PROVISION IN ANY OF THE DOCUMENTS BETWEEN THE PARTIES; AND (III) BE
CONDUCTED BY THE AAA, OR SUCH OTHER ADMINISTRATOR AS THE PARTIES SHALL MUTUALLY
AGREE UPON, IN ACCORDANCE WITH THE AAA’S COMMERCIAL DISPUTE RESOLUTION
PROCEDURES, UNLESS THE CLAIM OR COUNTERCLAIM IS AT LEAST $1,000,000.00 EXCLUSIVE
OF CLAIMED INTEREST, ARBITRATION FEES AND COSTS IN WHICH CASE THE ARBITRATION
SHALL BE CONDUCTED IN ACCORDANCE WITH THE AAA’S OPTIONAL PROCEDURES FOR LARGE,
COMPLEX COMMERCIAL DISPUTES (THE COMMERCIAL DISPUTE RESOLUTION PROCEDURES OR THE
OPTIONAL PROCEDURES FOR LARGE, COMPLEX COMMERCIAL DISPUTES TO BE REFERRED TO
HEREIN, AS APPLICABLE, AS THE “RULES”). IF THERE IS ANY INCONSISTENCY BETWEEN
THE TERMS HEREOF AND THE RULES, THE TERMS AND PROCEDURES SET FORTH HEREIN SHALL
CONTROL. ANY PARTY WHO FAILS OR REFUSES TO SUBMIT TO ARBITRATION FOLLOWING A
DEMAND BY ANY OTHER PARTY SHALL BEAR ALL COSTS AND EXPENSES INCURRED BY SUCH
OTHER PARTY IN COMPELLING ARBITRATION OF ANY DISPUTE.
(c)    NO WAIVER OF PROVISIONAL REMEDIES, SELF-HELP AND FORECLOSURE. THE
ARBITRATION REQUIREMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY BEFORE, DURING OR
AFTER THE PENDENCY OF ANY ARBITRATION PROCEEDING TO (I) FORECLOSE AGAINST REAL
OR PERSONAL PROPERTY COLLATERAL; (II) EXERCISE SELF-HELP REMEDIES RELATING TO
COLLATERAL OR PROCEEDS OF COLLATERAL SUCH AS SETOFF OR REPOSSESSION; OR (III)
OBTAIN PROVISIONAL OR ANCILLARY REMEDIES SUCH AS REPLEVIN, WRIT OF POSSESSION,
INJUNCTIVE RELIEF, ATTACHMENT, GARNISHMENT OR THE APPOINTMENT OF A RECEIVER.
THIS EXCLUSION DOES NOT CONSTITUTE A WAIVER OF THE RIGHT OR OBLIGATION OF ANY
PARTY TO SUBMIT ANY DISPUTE TO ARBITRATION OR REFERENCE HEREUNDER, INCLUDING
THOSE ARISING FROM THE EXERCISE OF THE ACTIONS DETAILED IN SECTIONS (I), (II)
AND (III) OF THIS PARAGRAPH.
(d)    ARBITRATOR QUALIFICATIONS AND POWERS. ANY ARBITRATION PROCEEDING IN WHICH
THE AMOUNT IN CONTROVERSY IS $5,000,000.00 OR LESS WILL BE DECIDED BY A SINGLE
ARBITRATOR SELECTED ACCORDING TO THE RULES, AND WHO SHALL NOT RENDER AN AWARD OF
GREATER THAN $5,000,000.00. ANY DISPUTE IN WHICH THE AMOUNT IN CONTROVERSY
EXCEEDS $5,000,000.00 SHALL BE DECIDED BY MAJORITY VOTE OF A PANEL OF THREE
ARBITRATORS; PROVIDED HOWEVER, THAT ALL THREE ARBITRATORS MUST ACTIVELY
PARTICIPATE IN ALL HEARINGS AND DELIBERATIONS, EXCEPT THAT A SINGLE ARBITRATOR
MAY DECIDE PRE-HEARING DISCOVERY DISPUTES. THE ARBITRATOR(S) WILL BE A NEUTRAL
ATTORNEY LICENSED IN THE APPLICABLE STATE (AS DEFINED HEREIN) OR A NEUTRAL
RETIRED JUDGE OF THE STATE OR FEDERAL JUDICIARY OF THE APPLICABLE STATE (AS
DEFINED HEREIN), IN EITHER CASE WITH A MINIMUM OF TEN YEARS EXPERIENCE IN THE
SUBSTANTIVE LAW APPLICABLE TO THE SUBJECT MATTER OF THE DISPUTE TO BE
ARBITRATED. THE ARBITRATOR(S) WILL DETERMINE WHETHER OR NOT AN ISSUE IS
ARBITRATABLE AND WILL GIVE EFFECT TO THE STATUTES OF LIMITATION OR REPOSE IN
DETERMINING ANY CLAIM. IN ANY ARBITRATION PROCEEDING THE ARBITRATOR(S) WILL
DECIDE (BY DOCUMENTS ONLY OR WITH A HEARING AT THE ARBITRATOR'S DISCRETION) ANY
PRE-HEARING MOTIONS WHICH ARE SIMILAR TO




--------------------------------------------------------------------------------




MOTIONS TO DISMISS FOR FAILURE TO STATE A CLAIM OR MOTIONS FOR SUMMARY
ADJUDICATION. THE ARBITRATOR(S) SHALL RESOLVE ALL DISPUTES IN ACCORDANCE WITH
THE SUBSTANTIVE LAW OF THE APPLICABLE STATE (AS DEFINED HEREIN) AND MAY GRANT
ANY REMEDY OR RELIEF THAT A COURT OF SUCH STATE COULD ORDER OR GRANT WITHIN THE
SCOPE HEREOF AND SUCH ANCILLARY RELIEF AS IS NECESSARY TO MAKE EFFECTIVE ANY
AWARD. THE ARBITRATOR(S) SHALL ALSO HAVE THE POWER TO AWARD RECOVERY OF ALL
COSTS AND FEES, TO IMPOSE SANCTIONS AND TO TAKE SUCH OTHER ACTION AS THE
ARBITRATOR(S) DEEMS NECESSARY TO THE SAME EXTENT A JUDGE COULD PURSUANT TO THE
FEDERAL RULES OF CIVIL PROCEDURE, THE APPLICABLE STATE’S (AS DEFINED HEREIN)
RULES OF CIVIL PROCEDURE OR OTHER APPLICABLE LAW. JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.
THE INSTITUTION AND MAINTENANCE OF AN ACTION FOR JUDICIAL RELIEF OR PURSUIT OF A
PROVISIONAL OR ANCILLARY REMEDY SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT OF
ANY PARTY, INCLUDING THE PLAINTIFF, TO SUBMIT THE CONTROVERSY OR CLAIM TO
ARBITRATION IF ANY OTHER PARTY CONTESTS SUCH ACTION FOR JUDICIAL RELIEF.
(e)    DISCOVERY. IN ANY ARBITRATION PROCEEDING, DISCOVERY WILL BE PERMITTED IN
ACCORDANCE WITH THE RULES. ALL DISCOVERY SHALL BE EXPRESSLY LIMITED TO MATTERS
DIRECTLY RELEVANT TO THE DISPUTE BEING ARBITRATED AND MUST BE COMPLETED NO LATER
THAN 20 DAYS BEFORE THE HEARING DATE. ANY REQUESTS FOR AN EXTENSION OF THE
DISCOVERY PERIODS, OR ANY DISCOVERY DISPUTES, WILL BE SUBJECT TO FINAL
DETERMINATION BY THE ARBITRATOR(S) UPON A SHOWING THAT THE REQUEST FOR DISCOVERY
IS ESSENTIAL FOR THE PARTY'S PRESENTATION AND THAT NO ALTERNATIVE MEANS FOR
OBTAINING INFORMATION IS AVAILABLE.
(f)    CLASS PROCEEDINGS AND CONSOLIDATIONS. NO PARTY HERETO SHALL BE ENTITLED
TO JOIN OR CONSOLIDATE DISPUTES BY OR AGAINST OTHERS IN ANY ARBITRATION, EXCEPT
PARTIES WHO HAVE EXECUTED THIS AGREEMENT OR ANY OTHER CONTRACT, INSTRUMENT OR
DOCUMENT RELATED TO THE OBLIGATIONS, OR TO INCLUDE IN ANY ARBITRATION ANY
DISPUTE AS A REPRESENTATIVE OR MEMBER OF A CLASS, OR TO ACT IN ANY ARBITRATION
IN THE INTEREST OF THE GENERAL PUBLIC OR IN A PRIVATE ATTORNEY GENERAL CAPACITY.
(g)    PAYMENT OF ARBITRATION COSTS AND FEES. THE ARBITRATOR(S) SHALL AWARD ALL
COSTS AND EXPENSES OF THE ARBITRATION PROCEEDING.
(h)    MISCELLANEOUS. TO THE MAXIMUM EXTENT PRACTICABLE, THE AAA, THE
ARBITRATOR(S) AND THE PARTIES SHALL TAKE ALL ACTION REQUIRED TO CONCLUDE ANY
ARBITRATION PROCEEDING WITHIN 180 DAYS OF THE FILING OF THE DISPUTE WITH THE
AAA. NO ARBITRATOR(S) OR OTHER PARTY TO AN ARBITRATION PROCEEDING MAY DISCLOSE
THE EXISTENCE, CONTENT OR RESULTS THEREOF, EXCEPT FOR DISCLOSURES OF INFORMATION
BY A PARTY REQUIRED IN THE CONNECTION WITH FINANCIAL REPORTING IN THE ORDINARY
COURSE OF ITS BUSINESS OR BY APPLICABLE LAW OR REGULATION. IF MORE THAN ONE
AGREEMENT FOR ARBITRATION BY OR BETWEEN THE PARTIES POTENTIALLY APPLIES TO A
DISPUTE, THE ARBITRATION PROVISION MOST DIRECTLY RELATED TO THE SUBJECT MATTER
OF THE DISPUTE SHALL CONTROL. THIS ARBITRATION PROVISION SHALL SURVIVE
TERMINATION, AMENDMENT OR EXPIRATION OF ANY OF THIS AGREEMENT, THE OTHER
AGREEMENTS OR ANY RELATIONSHIP BETWEEN THE PARTIES.
(i)    WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY ACKNOWLEDGE THAT BY
AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
AGREEMENT OR DOCUMENT DELIVERED IN CONNECTION HEREWITH, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.




--------------------------------------------------------------------------------




Section 11.19    Increased Cost and Reduced Return. After the date of this
Agreement, if the adoption of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by WFB with any request or directive (whether or not
having the force of law) of any such Governmental Authority (a) subjects WFB to
any charge or withholding on or in connection with this Agreement or any Other
Agreement or any Purchased Assets, (b) changes the basis of taxation of payments
to WFB in respect of any amounts payable under this Agreement or any Other
Agreement (except for changes in the rate of tax on the overall net income
before tax of WFB), (c) imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or any credit extended by WFB,
(d) has the effect of reducing the rate of return on WFB's capital to a level
below that which WFB could have achieved but for such adoption, change or
compliance (taking into consideration WFB's policies concerning capital
adequacy, (e) WFB is required to post or allocate additional capital or the
maintenance or allocation of capital by WFB is otherwise affected by any of the
following, to or from that which is maintained by WFB, pursuant to any legal or
regulatory requirement, request, direction or guideline, or change in the
interpretation or administration thereof (including with respect to reserve,
deposit, capital adequacy, capital allocation or similar requirements) made
after the date hereof (or, in the case of The Dodd-Frank Wall Street Reform and
Consumer Protection Act adopted by the United States Congress on July 21, 2010
or the Bank for International Settlements or the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority to
any of them), any law, regulation, direction or guideline thereof or thereunder
or enacted thereby or pursuant to the terms thereof, regardless of the date
adopted, enacted or issued), from or by any governmental authority or other
similar body; or (f) imposes any other condition, and the result of any of the
foregoing is (x) to impose a cost on, or increase the cost to WFB of its
purchasing, maintaining or funding any interest acquired under this Agreement or
any Other Agreement, (y) to reduce the amount of any sum received or receivable
by, or to reduce the rate of return of, WFB under this Agreement or any related
transaction document or (z) to require any payment calculated by reference to
the amounts received by it hereunder, then, upon demand by WFB, the Client shall
pay to WFB (with respect to amounts owed to it) such additional amounts as will
compensate WFB for such increased cost or reduction.
Section 11.20    USA PATRIOT Act Notice. WFB hereby notifies Client that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies Client, which information includes the name and
address of Client and other information that will allow WFB to identify Client
in accordance with the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).
Section 11.21    Marketing Materials. Client hereby irrevocably authorizes WFB
to use the name, logo and other insignia of Client in any “tombstone” or
comparable advertising, on its website or in other marketing materials.


[Signature Page Follows]


 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement on
the day and year first above written.


CLIENT:
KEY TRONIC CORPORATION
By: /s/ Brett R. Larsen
Name: Bret R. Larsen
Title: VP of Finance and Controller
Address: 4424 North Sullivan Road
               Spokane Valley, WA 99216
Federal Tax ID: 91-0849125







STATE/COMMONWEALTH OF ____________, COUNTY OF ___________, TO WIT:


I HEREBY CERTIFY, that on this _____ day of ______________, 201_, before me, a
Notary Public of said State, personally appeared ________________________, who
acknowledged himself to be the ___________________ of KEY TRONIC CORPORATION, a
Washington corporation, known to me (or satisfactorily proven) to be the person
whose name is subscribed to the foregoing instrument and acknowledged that he
executed the same for the purposes therein contained as the duly authorized
______________ of said corporation by signing the name of the corporation by
himself as ______________.
WITNESS my hand and Notarial Seal.


                            
Notary Public




My Commission Expires:
My Notarial Registration No.:
 
ACCEPTED:
WELLS FARGO BANK, NATIONAL ASSOCIATION


By: /s/ Jennifer Daily
Name: Jennifer Daily
Title: Vice President
Address: 14241 Dallas Parkway, Suite 900
                Dallas, Texas 75254
 
Effective Date: June 25, 2014













--------------------------------------------------------------------------------




Rider A
To
Account Purchase Agreement
Between
Wells Fargo Bank, National Association
And
Key Tronic Corporation


DEFINITIONS
“AAA” shall have the meaning set forth in Section 10.18(b) of this Agreement.
“Acceptable Account” means an Account created by Client in the ordinary course
of its business, that arises out of Client’s sale of Goods or rendition of
services, that complies with each of the representations and warranties
respecting Acceptable Accounts made by Client in this Agreement, is deemed to be
acceptable by WFB in its sole discretion, and that is not excluded as
unacceptable by virtue of one or more of the excluding criteria set forth below.
Without limiting the foregoing, Acceptable Accounts shall not include the
following:
(a)    Accounts that are past due;
(b)    Accounts with selling terms of more than 120 days;
(c)    Accounts with respect to which the Customer is an affiliate, employee,
agent or equity owner of Client;
(d)    Accounts arising in a transaction wherein Goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
or any other terms by reason of which the payment by the Customer may be
conditional or contingent;
(e)    Accounts that are not payable in U.S. Dollars;
(f)    Accounts with respect to which the Customer either (i) does not maintain
its chief executive office in the United States, or (ii) is not organized under
the laws of the United States or any state thereof, unless the Account is
guaranteed, pursuant to documentation acceptable to WFB, by a Person located in
the United States and acceptable to WFB, or (iii) is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency,
government-owned corporation or other instrumentality thereof;
(g)    Accounts with respect to which the Customer is a creditor of Client, has
or has asserted a right of setoff or contra account, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of setoff or contra account, or dispute;
(h)    Accounts owing by a single Customer or group of affiliated Customers
whose total obligations owing to Client exceed the credit limit established by
WFB for such Customer;
(i)    Accounts with respect to which an Insolvency Event has occurred as to the
Customer prior to the date such Account is purchased;
(j)    Accounts, the collection of which, WFB, in its sole discretion, believes
to be doubtful by reason of the Customer’s financial condition prior to the date
such Account is purchased;
(k)    Accounts that are not subject to a valid and perfected first priority
Lien in favor of WFB or that are subject to any Lien other than in favor of WFB;
(l)    Accounts with respect to which the obligation to pay is conditional or
subject to a repurchase obligation or right to return or with respect to which
the Goods or services giving rise to such Accounts have not been delivered (or
performed, as applicable) or requiring any additional performance subsequent to
the date of sale and assignment to WFB and accepted by the Customer or Person
obligated on such Account, including progress or milestone billings, bill and
hold sales, guaranteed sales, sale or return transactions, sales on approval or
consignments;
(m)    Accounts with respect to which the Customer is a Sanctioned Person or
Sanctioned Entity;




--------------------------------------------------------------------------------




(n)    that portion of Accounts which represent finance charges, service
charges, sales taxes or excise taxes;
(o)    Accounts which have been restructured, extended, amended or otherwise
modified without the prior written consent of WFB;
(p)    Accounts which have not been invoiced;
(q)    Accounts for which Client has not indicated on the invoice evidencing
such Account that payments thereof are to be remitted to the Collection Account;
(r)    Accounts or that portion of Accounts otherwise deemed ineligible by WFB
in its sole discretion;
(s)     Accounts with respect to which Client does not have good and marketable
title, and upon the sale of such Account by Client, WFB shall not acquire, good
and marketable title to such Account free and clear of any Lien; or
(t)     Accounts which on the purchase date by WFB do not constitute an
unconditional, legal, valid and binding obligation of the related Customer
enforceable against such Customer in accordance with its terms.
“Accountants” means certified public accountants selected by Client and
acceptable to WFB in its sole discretion.
“Adjusted Face Amount” means, for any Purchased Account, as determined on the
date of purchase, the amount equal to the gross face amount of such Purchased
Account, less any amount of any returns, trade discounts (which may be
calculated on the shortest or longest terms, at WFB’s option), credits or
allowances, reductions or adjustments taken by or granted to the Customer, and
any other charges with respect to such Purchased Account.
“Agreement” means this Account Purchase Agreement, together with all schedules,
riders and exhibits annexed hereto, as amended, restated, renewed, replaced,
substituted, supplemented or otherwise modified from time to time.
“Ancillary Documents” means, with respect to any Account submitted by Client to
WFB for sale, such documents as may be required and in form and content
satisfactory to WFB in its sole discretion, including, without limitation:
(a)    an assignment and schedule listing the Account, together with other
Accounts then being purchased by WFB from Client, signed by an authorized
representative of Client or uploaded to WFB electronically in form and manner
acceptable to WFB and electronically signed by an authorized representative of
Client;
(b)    a copy of each contract for the sale of services or Goods between Client
and each Customer, and all amendments, supplements and modifications thereto;
(c)    an original invoice or an electronic equivalent thereof;
(d)    a copy of the bill of lading, if applicable;
(e)    proof of delivery of the Goods or completion of the services covered by
such Account;
(f)    the purchase order, or purchase order number, as applicable,
corresponding to such Account;
(g)    the Notice of Assignment of Accounts, if required by WFB in its sole
discretion; and
(h)    any other documentation WFB may require in its sole discretion.
“Ancillary Rights” means all contract rights of Client relating to Purchased
Accounts, all other obligations for the payment of money arising from such
Purchased Accounts, all collateral, insurance, supporting obligations and
guaranties for such Purchased Accounts, the rights to any goods or property
represented by or associated with Purchased Accounts, all rights and remedies
against the Customer of and/or third parties obligated on Purchased Accounts or
goods associated therewith, all Records with respect thereto and the Proceeds
thereof.
“Applicable State” means State of Washington.
"Bank" means Wells Fargo Bank, National Association, in its capacity as lender
pursuant to the Bank Documents.
"Bank Credit Agreement" means that certain Credit Agreement, dated as of August
19, 2009, by and between Client and Bank.




--------------------------------------------------------------------------------




"Bank Documents" means, collectively, (a) the Bank Credit Agreement, and (c) all
agreements, documents and/or instruments executed or delivered in connection
thereto, including that certain revolving line of credit Note, in each instance,
as amended.
“Business Day” means any day other than a Saturday, Sunday, public holiday on
which WFB is closed or other day on which WFB is required by law to close.
“Client” shall have the meaning set forth in the introductory paragraph of this
Agreement.
“Client Ledger Account” means, collectively, one or more accounts maintained by
WFB in the name of Client.
“Commercial Dispute” means any dispute or claim in any respect, regardless of
merit, (including, without limitation, any alleged dispute as to price, invoice
terms, quantity, quality or late delivery and claims of release from liability,
counterclaim or any alleged claim of deduction, offset, or counterclaim or
otherwise) arising out of or in connection with a Purchased Account or any other
transaction related thereto.
“Credit and Collection Policy” means Client’s credit, collection and
administration policies and procedures relating to the Accounts (including the
Purchased Accounts) and the Related Assets with respect to the Accounts, as
approved by WFB and as attached hereto as Exhibit A, as such policies and
procedures may be amended in compliance with Section 10.5.5.
“Credit Risk” means, with respect to a Purchased Account for which the Customer
obligated thereon is subject to an Insolvency Event, the risk of non-payment of
such Customer solely to the extent the risk of non-payment is the result of an
Insolvency Event of such Customer.
“Customer” shall mean a Person that purchases Goods or services from Client.
“Daily One Month LIBOR” shall mean, for any day the rate per annum for United
States dollar deposits determined by WFB for the purpose of calculating the
effective interest rate for loans that reference Daily One Month LIBOR as the
Inter-Bank Market Offered Rate in effect from time to time for the 1 month
delivery of funds in amounts approximately equal to the principal amount of such
loans. Clients understand and agree that WFB may base its determination of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as WFB in its discretion deems appropriate, including but
not limited to the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.
“Effective Date” means the date on which WFB executes this Agreement as set
forth below WFB’s signature block on the signature page of this Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, consistently applied.
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
“Guarantor” means any Person that now or hereafter executes a Performance
Undertaking in favor of WFB including, without limitation, the Person or Persons
set forth on the Schedule 1 annexed hereto.
“Performance Undertaking” means each guaranty of the performance of the
obligations of Client under this Agreement and the Other Agreements executed by
a Guarantor for the benefit of WFB, as amended, restated, renewed, replaced,
substituted, supplemented or otherwise modified.
“Indemnified Person” means each of WFB and its affiliates, and their respective
shareholders, directors, officers, employees, attorneys and agents.
“Initial Term” means the Initial Term set forth on Schedule 1 annexed hereto.
“Insolvency Event” means, with respect to any Person, any of the following: (a)
any case or proceeding with respect to such Person under the U.S. Bankruptcy
Code or any other Federal, State or foreign bankruptcy, insolvency,
reorganization or other law affecting creditors' rights generally or any other
or similar proceedings, (b) any proceeding seeking the appointment of any
trustee, receiver, administrator, manager, liquidator, custodian or other
insolvency official with similar powers with respect to such Person or any of
its assets, or (c) any assignment for the benefit of creditors.




--------------------------------------------------------------------------------




“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever,
including, without limitation, any conditional sale contract or other title
retention agreement, the interest of a lessor under a capital lease and any
synthetic or other financing lease having substantially the same economic effect
as any of the foregoing.
“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Client, (b) a material impairment of Client’s
ability to perform its obligations under this Agreement or the Other Agreements
to which it is a party or of WFB’s ability to enforce the obligations under this
Agreement or the Other Agreements, (c) a material impairment of the
enforceability of, or the rights, remedies or benefits available to Client, or
WFB as assignee of Client, with respect to the Purchased Account or the Related
Assets or (d) any claim against Client or threat of litigation which if
determined adversely to Client, would result in the occurrence of an event
described in clauses (a), (b) or (c) above.
“Maximum Facility Amount” means the Maximum Facility Amount set forth on
Schedule 1 annexed hereto.
“Maximum Terms Date” means the Maximum Terms Date set forth on Schedule 1
annexed hereto.
“Minimum Fee Amount” means the Minimum Fee Amount set forth on Schedule 1
annexed hereto.
“Notation Fee” means the Notation Fee set forth on Schedule 1 annexed hereto.
“Notice of Assignment of Accounts” means a Notice of Assignment of Accounts
executed and delivered by Client to WFB in form and substance satisfactory to
WFB in its sole discretion.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Agreements” means collectively, this Agreement, and all schedules,
exhibits and/or riders attached hereto, and any Ancillary Document, any
supplement, agreement, notes, subordination agreement or other such instruments
now or hereafter executed by Client or any Performance Undertaking or other
agreement executed by any Guarantor for the benefit of WFB in connection with
this Agreement, all as amended, restated, renewed, replaced, substituted,
supplemented or otherwise modified.
“Person” means and includes an individual, a corporation, a partnership, a joint
venture, a limited liability company or partnership, a trust, an unincorporated
association, a Governmental Authority or any other organization or entity.
“Purchase Price” means for any Purchased Account, the gross face amount of such
Acceptable Account, less any amount of any returns, trade discounts (which may
be calculated on the shortest or longest terms, at WFB’s option), credits or
allowances, reductions or adjustments taken by or granted to the Customer, and
any other charges with respect to such Purchased Account multiplied by the
Purchase Price Rate.
“Purchase Price Rate” means the Purchase Price Rate set forth on Schedule 1
annexed hereto. The Purchase Price Rate may be adjusted at any time and from
time to time by WFB in WFB’s sole discretion.
“Purchased Accounts” means Accounts purchased by WFB under this Agreement.
“Purchased Assets” means, collectively, all Purchased Accounts, Related Assets
and Ancillary Rights.
“Purchased Customers” mean Customers obligated in respect of Purchased Accounts
or whose Accounts have been offered for sale by Client to WFB hereunder.
“Related Assets” means the following assets and properties of Client, wherever
located, whether now owned or hereafter acquired or arising, and all Proceeds
and products thereof: (a) Chattel Paper, Documents, General Intangibles,
Commercial Tort Claims, Instruments and Supporting Obligations, in each
instance, to the extent evidencing, governing, securing or relating to Purchased
Accounts, Ancillary Rights or other Purchased Assets, (b) Inventory or Goods
returned or rejected by a Customer of a Purchased Account, or reclaimed,
repossessed or recovered from any such Customer by Client, (c) reserves, matured
funds, credit balances and other property of Client in WFB’s possession, (d)
deposit accounts into which Purchased Accounts are deposited, or constituting
proceeds of Purchased Accounts, (e) all Records relating to any of the foregoing
and (f) all Proceeds and rights relating to any of the foregoing.
“Renewal Term” means the Renewal Term set forth on Schedule 1 annexed hereto.




--------------------------------------------------------------------------------




“Repurchase Event” shall mean, as to any Purchased Account, (a) any of the
representations or warranties set forth in Section 7 of Rider B hereto was or
is, at the time of purchase by WFB of such Purchased Account, false, misleading,
untrue or inaccurate, (b) such Purchased Account is or becomes at any time
subject to a Commercial Dispute, (c) Client fails to comply with any of its
covenants or obligations under this Agreement or the Other Agreements with
respect to such Purchased Account; (d) such Purchased Account is unpaid on the
Maximum Terms Date unless, prior to such Maximum Terms Date, Client delivers to
WFB documentation satisfactory to WFB that the Customer of such Purchased
Account is subject to an Insolvency Event; (e) WFB is unable to verify the
balance of such Purchased Account or the amount of such Purchased Account is
otherwise less than the amount reported by Client to WFB, other than as a result
of (1) the receipt of payments on such Purchased Account or (2) such Purchased
Account being written off solely as a result an Insolvency Event with respect to
such Customer. In the event that a Customer shall claim that it is not making
payment in respect of all or any portion of a Purchased Account as a result of
any of the matters set forth above, it shall constitute a Repurchase Event
notwithstanding that such Customer is also subject to an Insolvency Event.
“Repurchase Price” means for any Purchased Account, an amount equal to (a) the
Purchase Price paid by WFB with respect to such Purchased Account, minus, (b)
the lesser of (i) such Purchase Price and (ii) any amounts collected by WFB and
retained from the Customer with respect to such Purchased Account Account, plus
(c) the WFB Discount, and plus (d) all fees, costs or expenses associated with
the repurchase or collection of such Purchased Account.
“Reserves” means any amount, as determined by WFB in its sole discretion from
time to time, as WFB deems necessary for the payment and performance of the
obligations under this Agreement and the Other Agreements. Reserves shall
include, without limitation, a reserve in an amount equal to, as of any date of
determination, the aggregate WFB Discount estimated by WFB to be payable by
Client within the next thirty (30) days.
“Rules” shall have the meaning set forth in Section 10.18(b) of this Agreement.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“Servicer” shall have the meaning set forth in Section 10.1 hereof. The initial
Servicer hereunder shall be Client.
“Servicer Default” shall have the meaning set forth in Section 10.5 hereof.
“Settlement Date” shall mean for each Account, the Business Day on which payment
of such Account (or the Repurchase Price of such Account) is posted to the
Client Ledger Account by WFB.
“Term” means, collectively, the Initial Term and any Renewal Term.
“Termination Event” means any event described in Section 8.1.1 and 8.1.2.
“Termination Fee” means the Termination Fee set forth on Schedule 1 annexed
hereto.
“UCC” means, unless otherwise provided with this Agreement, the Uniform
Commercial Code as adopted by and in effect from time to time in the Applicable
State, or in any other jurisdiction, as applicable.
“WFB” has the meaning set forth in the introductory paragraph of this Agreement.
“WFB Discount” means, with respect to any Purchased Account, a fee, fully earned
on the date of purchase of such Purchased Account, in an amount equal to (a) the
Adjusted Face Amount of such Purchased Account, multiplied by (b) the WFB
Discount Factor, multiplied by (c) the number of days during the period
commencing on the date of purchase of such Purchased Account and ending on the
date on which payment in full of such Purchased Account (or the Repurchase Price
of such Account) is received by WFB, in the WFB Payment Account, in immediately
available funds. With respect to each Account purchased by WFB hereunder, the
WFB Discount for such Account shall be determined on the date on which payment
in full of such Purchased Account (or the Repurchase Price of such Account) is
received by WFB, in the WFB Payment Account, in immediately available funds.
“WFB Discount Factor” means, as of any date of determination, an amount equal to
the WFB Discount Rate divided by 360.




--------------------------------------------------------------------------------




“WFB Discount Rate” means a rate per annum equal to the Daily One Month LIBOR
plus 2.25%. The WFB Discount Rate shall be calculated on the basis of a 360-day
year, and shall change whenever the Daily One Month LIBOR changes; provided,
that, for purposes of calculating the WFB Discount Factor, the WFB Discount Rate
shall be determined by WFB once per month, on the first day of each month, and
each such monthly determination by WFB shall remain in effect until the next
such monthly determination by WFB. WFB may increase the percentages used to
calculate the WFB Discount Rate if WFB’s cost of funds increases for any reason.
Such increase shall be effective upon the actual change in the cost of funds to
WFB.
“WFB Payment Account” means such bank accounts (a) owned and maintained by WFB
in its name and for its benefit and (b) designated from time to time by WFB as
the WFB Payment Account hereunder. Client acknowledges and agrees that the
Collection Accounts, and any other depository accounts of Client, whether
maintained at WFB or otherwise, do not constitute the WFB Payment Account.
 






--------------------------------------------------------------------------------




Rider B
To
Account Purchase Agreement
Between
Wells Fargo Bank, National Association
And
Key Tronic Corporation


REPRESENTATIONS AND WARRANTIES


Client hereby represents and warrants to WFB that at all times during the Term:
1.    Organization. Client is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.
2.    Qualification to do Business. Client is duly qualified to do business and
is in good standing in each jurisdiction where its ownership of property or the
conduct of its business requires such qualification.
3.    Compliance with Laws. Client operates its business in material compliance
with all applicable local, state and federal laws.
4.    Power and Authority. Client has all power and authority under the laws of
Client’s jurisdiction of organization and its articles of organization to
conduct Client’s business and to enter into, execute and deliver this Agreement
and the Other Agreements and to perform its obligations hereunder and
thereunder, and has taken all necessary action to authorize the execution and
delivery of this Agreement and the Other Agreements and the performance of its
obligations hereunder and thereunder.
5.    Solvency. Client is solvent, is able to pay its debts as they mature, has
capital sufficient to carry on its business and all businesses in which it is
about to engage and the fair saleable value of its assets (calculated on a going
concern basis) is in excess of the amount of its liabilities.
6.    Purchased Assets. Client has good title to the Purchased Assets, free and
clear of any Liens except in favor of WFB, or as may be subject to an
intercreditor agreement with WFB or to which WFB has consented in writing, in
either case in form and content acceptable to WFB.
7.    Accounts. Each Purchased Account (a) evidences an absolute, bona fide sale
and delivery of Goods or rendition of services in Client’s ordinary course of
business and such Goods or services have been accepted by the Customer obligated
thereon; (b) is genuine, valid and enforceable against the Customer obligated
thereon in the full amount set forth on the invoice evidencing such Account,
without offset, defense, counterclaim, deduction, recoupment or contra account;
(c) is not subject to Commercial Dispute (real or alleged); (d) is owing by a
Customer located in the United States (unless the Account is guaranteed,
pursuant to documentation acceptable to WFB, by a Person located in the United
States and acceptable to WFB) and is payable in United States dollars; (e) is
owing by a Customer that is not an affiliate of Client; (f) does not represent
progress billings, milestone billings or Goods delivered upon “bill and hold”,
“consignment”, “guaranteed sale”, “sale or return”, “payment on reorder” or
similar terms; (g) is legally saleable and assignable by Client to WFB; (h) the
invoice evidencing such Account, all Ancillary Documents and all other documents
delivered to WFB in connection therewith are genuine and valid and are not
mistaken, misleading, fraudulent, incorrect, incomplete or erroneous in any
respect; (i) if arising from the sale of Inventory, such Inventory is owned by
Client and is not subject to any consignment arrangement, encumbrance, security
interest or Lien other than the purchase interest in favor of WFB; (j) shall not
be altered or in any way modified without the prior written consent of WFB; and
(k) has been issued in the name of Client or a trade style of Client
specifically listed in the Ancillary Agreements Supplement, dated of event date
herewith, by Client in favor of WFB.
8.    Information Generally. All information submitted by Client to WFB,
including in any Certification of Officers executed by Client in favor of WFB,
is true, correct and complete.
9.    Financial Information. All financial information delivered by Client to
WFB from time to time regarding Client’s financial condition accurately reflects
such financial condition as of the date of such information, and there has been
no Material Adverse Change in Client’s financial condition since the date of the
financial statements most recently delivered by Client to WFB.




--------------------------------------------------------------------------------




10.    Litigation. There are no actions or proceedings pending or, to Client’s
knowledge, threatened against or affecting Client, in which an adverse decision
could reasonably be expected to cause a Material Adverse Change.
11.    Valid Sale. Each sale of Purchased Accounts made by Client pursuant to
this Agreement shall constitute a valid sale and assignment thereof to WFB,
enforceable against creditors of, and purchasers from, Client.
12.    Credit and Collection Policy. The Credit and Collection Policy is
complete and accurate in all material respects un-amended from the form attached
as Exhibit A hereto.


 






--------------------------------------------------------------------------------




Schedule 1
to
Account Purchase Agreement
Between
Wells Fargo Bank, National Association
and
Key Tronic Corporation


SELECTED ECONOMIC AND OTHER TERMS


Maximum Facility Amount:
$50,000,000
Purchase Price Rate:
90%
Minimum Fee Amount:
For the quarter ending (a) September 2014, $30,000 and (b) each quarter
thereafter, $60,000.
Field Examination Fees:
$1,000 per person per day
Initial Term:
36 months, commencing on the Effective Date.
Renewal Term:
12 months, commencing on the first day after the last day of the Initial Term or
the immediately preceding Renewal Term, as applicable.
Guarantors:
None
Maximum Terms Date:
With respect to any Purchased Account, the earliest of (a) the date on which
such Account becomes sixty (60) days past due, or (b) the one hundred and
fiftieth (150th) day after the invoice date of such Account.



FEES
Client shall pay to WFB each of the fees described below on the dates provided
below. Each fee shall be fully earned on the Effective Date, may be charged by
WFB to the Client Ledger Account when due and shall not be subject to refund,
rebate or proration for any reason whatsoever.
1.    Facility Fee. On the Effective Date, and on each annual anniversary of the
Effective Date during the Term, Client shall pay WFB a facility fee in an amount
equal to 0.10% of the Maximum Facility Amount.
2.    Minimum Fee. On the first (1st) day of each quarter, for the immediately
preceding quarter, Client shall pay to WFB a fee equal to the difference between
the Minimum Fee Amount and the sum of the aggregate WFB Discount paid by Client
during such immediately preceding quarter.
3.    WFB Discount. With respect to each Purchased Account, on the earlier to
occur of the Settlement Date or a Repurchase Event for such Purchased Account,
Client shall pay to WFB the WFB Discount for such Purchased Account.
4.    Notation Fee. In the event any invoice (or the electronic equivalent of an
invoice) is sent or transmitted to any Purchased Customer without a notation
that the Account is payable only to a Collection Account and that Purchased
Accounts have been assigned to WFB, Client shall pay to WFB a Notation Fee in an
amount equal to two and one-half percent (2.5%) of the face amount of such
invoice, which Notation Fee shall be immediately due and payable as of the date
that the applicable invoice was sent or transmitted to the Customer.
5.    Termination Fee. If Client terminates this Agreement other than in
accordance with Section 8.1.1, or Client ceases to offer Acceptable Accounts for
sale to WFB hereunder and Client repays all amounts and other obligations in
full in cash or other immediately available funds prior to the last day of the
Initial Term, or if WFB terminates this Agreement pursuant to any subsection of
Section 8.1.2 other than subsections (a) or (h) thereof, then in addition to all
other fees payable for the balance of the Initial Term and all other obligations
hereunder, on the date that the termination of this Agreement is effective,
Client shall pay to WFB a termination fee in an amount equal to (a) 2% of the
Maximum Facility Amount if the termination occurs prior to the first anniversary
of the Effective Date, (b) 0.25% of the Maximum Facility Amount if the
termination occurs on or after the first anniversary of the Effective Date but
prior to the second anniversary of the Effective Date and (c) 0.00% of the
Maximum Facility Amount if the termination occurs on or after the second
anniversary of the Effective Date.




--------------------------------------------------------------------------------




6.    Misdirected Payment Fee. Client shall pay a misdirected payment fee to WFB
in the amount of the lesser of $2,000 or fifteen percent (15%) of the amount of
any check, remittance, other item of payment or other Proceeds of Accounts which
has been received by Client or Servicer and not deposited to the Collection
Accounts (or delivered to WFB) on the second (2nd) Business Day following such
receipt as and to the extent required pursuant to Section 2.2.2 or 10.2 of this
Agreement.


 






--------------------------------------------------------------------------------




Schedule 2
to
Account Purchase Agreement
Between
Wells Fargo Bank, National Association
and
Key Tronic Corporation


REPORTING REQUIREMENTS


Client shall timely deliver the following financial documentation to WFB:


(a)    Within 20 days after the end of each month, Client’s accounts payable
aging;
(b)    Within 20 days after the end of each month, Client’s accounts receivable
aging;
(c)    Within 45 days after the end of each month, Client’s internally prepared
financial statements for such month;
(d)    Within 90 days after the end of each fiscal year, Client’s annual
financial statements audited by the Accountants;
(e)    On or before 30 days prior to the first day of each of Client’s fiscal
years, Client’s financial projections (by month) for such fiscal year; and
(f)    Promptly, upon WFB’s request from time to time, such other financial
information as WFB may request.
 






--------------------------------------------------------------------------------




Exhibit A
to
Account Purchase Agreement
Between
Wells Fargo Bank, National Association
and
Key Tronic Corporation




CREDIT AND COLLECTION POLICY






See Attached.








--------------------------------------------------------------------------------




AMENDMENT NO. 1 TO ACCOUNT PURCHASE AGREEMENT
This AMENDMENT NO. 1 TO ACCOUNT PURCHASE AGREEMENT (this “Amendment”) is entered
into as of June 25, 2014, by and between KEY TRONIC CORPORATION “Client”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“WFB”).
WHEREAS, Client and WFB have entered into certain accounts purchase arrangements
pursuant to that certain Account Purchase Agreement, dated as of June 25, 2014,
by and between Client and WFB (as amended, restated, renewed, extended,
supplemented, substituted and otherwise modified from time to time, the “Account
Purchase Agreement”);
WHEREAS, Client and WFB have agreed to amend and modify certain provisions of
Account Purchase Agreement, subject to the terms and conditions of this
Amendment.
NOW, THEREFORE, upon the mutual agreements and covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1.    Definitions.
(a)    Additional Definition. Rider A to the Account Purchase Agreement hereby
amended to add the following new definition:
“Commission” means the Commission set forth on Schedule 1 annexed hereto.
“Commission Rate” means 0.60%.
“Invested Amount” shall mean, as of any date of determination with respect to
any Purchased Account, an amount equal to (a) the Purchase Price paid by WFB
with respect to such Purchased Account minus (b) the lesser of (i) such Purchase
Price and (ii) all amounts collected and retained by WFB from the Customer
obligated in respect of such Purchased Account as payment therefor plus, without
duplication, all amounts collected and retained by WFB from Client, or from the
issuer of any credit insurance policy payable to WFB, in respect of such
Purchased Account.
“Special Reserve” shall mean, as of any date of determination, an amount equal
to (a) 10% of the aggregate Invested Amount for Purchased Accounts subject to
credit insurance payable to WFB plus (b) 90% of the aggregate Invested Amount
for Purchased Accounts subject to credit insurance payable to WFB if the
Customer obligated thereon is subject to an Insolvency Event.
(b)    Interpretation. Capitalized terms used and not defined in this Amendment
shall have the respective meanings given them in the Account Purchase Agreement.
2.    Amendments
(a)    Acceptable Accounts. The definition of “Acceptable Accounts” set forth in
Rider A to the Account Purchase Agreement is hereby amended by deleting clause
(b) of such definition in its entirety and substituting the following therefor:
“(b)    Accounts with selling terms of more than 120 days (or, with respect to
Accounts subject to credit insurance payable to WFB, with selling terms of more
than 90 days);
(b)    Ancillary Rights. The definition of “Ancillary Rights” set forth in Rider
A to the Account Purchase Agreement is hereby amended to add the following at
the end thereof:
“Ancillary Rights relating to Accounts include, without limitation, (a) the full
power to collect, sue for, compromise, assign, in whole or in part, or in any
other manner enforce collection thereof in Client’s name or otherwise; (b) all
right, title and interest of the Client in and to the books and records
evidencing of or relating to such Accounts; (c) all deposits, or other security
for the obligation of any person under or relating to such Accounts; (d) all
goods relating to, or which by sale have resulted in, such Accounts, including
goods returned by any Customer, debtor or obligor in any way obligated on or in
connection with such Accounts including, without limitation, the Customer, and
(e) all rights of stoppage in transit, replevin, repossession and reclamation
and all other rights of action of an unpaid vendor or lien.”




--------------------------------------------------------------------------------




(c)    Repurchase Event. The definition of “Repurchase Event” set forth in Rider
A to the Account Purchase Agreement is hereby amended by (i) replacing the
period appearing at the end of the first sentence thereof with “; or” and (ii)
adding the following new subsection (f) to the end of the first sentence
thereof:
“(f) with respect to any Purchased Account subject to credit insurance payable
to WFB, the issuer of such credit insurance shall for any reason deny or refuse
payment of any claim submitted under such credit insurance policy in respect of
such Purchased Account, or the net insurance proceeds received by WFB under such
credit insurance policy in respect of such Purchased Account shall be less than
the Invested Amount thereof.”
(d)    Reserves. The definition of “Reserves” set forth in Rider A to the
Account Purchase Agreement is hereby amended to add the following at the end
thereof:
“Reserves shall also include, without limitation, the Special Reserve.”
(e)    Repurchases. Section 1.5.2 of the Account Purchase Agreement is hereby
amended to add the following at the end thereof:
“Notwithstanding anything to the contrary contained herein, the repurchase by
Client of an Account, whether pursuant to Section 1.5 or otherwise, shall not be
effective, and title to such Account shall remain in WFB, until WFB has received
the Repurchase Price for such Account in good and available funds either as a
direct payment by Client or as a deduction from the Client Ledger Account.
(f)    Actions in Furtherance of Credit Insurance. The Account Purchase
Agreement is hereby amended to add the following new Section 6.11:
“6.11 Credit Insurance. Client shall, at the request of WFB, take such actions
and execute such document as WFB may determine is reasonable or necessary for
WFB to submit a claim under any credit insurance policy with respect to any
Purchased Account.
(g)    Repayment of Customers. The Account Purchase Agreement is hereby amended
to add the following new Section 8.3:
“8.3    Repayment of Customer. Without limiting any other provision hereof, if
after termination or expiration of this Agreement, WFB is required to repay any
Customer for payment received by WFB on an Account, Client shall promptly (a)
assign to WFB all right, title and interest of Customer with respect to such
Account, together with all Ancillary Rights with respect to such Account and (b)
deliver to WFB all Ancillary Documents with respect to such Account. WFB and
Client acknowledge, confirm and agree that this Section 8.3 shall survive
termination or expiration of this Agreement.
(h)    Commission. The schedule of fees set forth in Schedule 1 of the Account
Purchase Agreement is hereby amended by adding the following new Section 7:
“3. Commission.    In consideration of any purchase by WFB of Accounts
hereunder, and in further consideration of any collection services provided by
WFB hereunder, Client shall pay to WFB, with respect to each Purchased Account
of Client which is subject to credit insurance payable to WFB, a Commission
equal to the Commission Rate multiplied by the gross face amount of each such
Purchased Account, which Commission shall be due and payable as of the date of
each such Purchased Account’s purchase hereunder and shall be chargeable by WFB
to the Client Ledger Account.”
3.    Conditions to Effectiveness. The effectiveness of this Amendment shall be
subject to the receipt by WFB of an original (or electronic copy) of this
Amendment duly authorized, executed and delivered by Client.
4.    Effect of this Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Account Purchase Agreement or the Other
Documents are intended or implied and in all other respects the Account Purchase
Agreement and Other Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the date hereof. To the extent of conflict
between the terms of this Amendment, on the one hand, and Account Purchase
Agreement or the Other Documents, on the other hand, the terms of this Amendment
shall control.




--------------------------------------------------------------------------------




5.    Further Assurances. Client shall execute and deliver such additional
documents and take such additional action as may be reasonably requested by WFB
to effectuate the provisions and purposes of this Amendment.
6.    ¬Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
7.    Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Washington (without giving effect to
principles of conflict of laws).
8.    Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original and all of which taken together constitute one agreement.
In making proof of this Amendment, it shall not be necessary to produce or
account for more than one counterpart signed by the party to be charged.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
CLIENT:
KEY TRONIC CORPORATION
By: /s/ Brett R. Larsen
Name: Bret R. Larsen
Title: VP of Finance and Controller
 
WFB:
WELLS FARGO BANK, NATIONAL ASSOCIATION
By: /s/ Jennifer Daily
Name: Jennifer Daily
Title: Vice President





